Pottle, J.
When this ease was before this court at a previous term it was" held that a verdict in favor of the claimant was demanded by the evidence. 11 Ga. App. 348 (75 S. E. 334). The decision then rendered is the law of the case. The evidence in the present record'differs in no material respect from that introduced on the former trial; and under that decision a verdict in favor of the claimant should have been directed. The jury having returned a verdict in favor of the plaintiff in attachment, it was error to overrule the claimant’s motion for a new trial. Judgment reversed.